 



Exhibit 10.1
FAMOUS DAVE’S OF AMERICA, INC.
PERFORMANCE SHARE AGREEMENT
(2008-2010 Awards)
PERFORMANCE SHARE AGREEMENT (the “Agreement”) made effective as of December 31,
2007 by and between Famous Dave’s of America, Inc., a Minnesota corporation,
having a place of business at 12701 Whitewater Drive, Suite 200, Minnetonka, MN
55343 (the “Company”), and                      (“Employee”).
WITNESSETH:
WHEREAS, the Company has adopted the Famous Dave’s of America, Inc. 2005 Stock
Incentive Plan (the “Plan”) to increase shareholder value and to advance the
interests of the Company by furnishing a variety of economic incentives designed
to attract, retain and motivate employees; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) believes that entering into this Agreement with Employee is
consistent with the stated purposes for which the Plan was adopted.
NOW, THEREFORE, it is agreed as follows:
1. Grant of Stock.
     Subject to the terms and provisions of this Agreement and the Plan, the
Company hereby grants to Employee an award to be paid in shares of the Company’s
common stock, $.01 par value per share (the “Performance Shares”), on the
Vesting Date identified in Exhibit A attached hereto. The number of Performance
Shares granted pursuant to this award is set forth in Exhibit A and issuance by
the Company of such Performance Shares (i) is contingent upon the Company
achieving the performance objectives set forth in Exhibit A; and (ii) is subject
to the other terms and conditions and contingencies set forth in such Exhibit
and in the Plan.
2. Rights of Employee.
Employee shall not have any of the rights of a shareholder with respect to the
Performance Shares except to the extent that such Performance Shares are issued
to Employee in accordance with the terms and conditions of this Agreement and
the Plan.
3. The Plan.
The Performance Share award is granted pursuant to the Plan (including without
limitation Section 6 — for 2005 Plan thereof) and is governed by the terms
thereof, which are incorporated herein by reference. In the event of any
conflict or inconsistency between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall govern and control.
4. Administration.
This Agreement shall at all times be subject to the terms and conditions of the
Plan. The Committee shall have the sole and complete discretion with respect to
all matters reserved to it by the Plan and decisions of the Committee with
respect thereto and to this Agreement shall be final and binding upon Employee.
In the event of any conflict between the terms and conditions of this Agreement
and the Plan, the provisions of the Plan shall govern and control.

1



--------------------------------------------------------------------------------



 



5. Continuation of Employment or Right to Corporate Assets.
Nothing contained in this Agreement shall be deemed to grant Employee any right
to continue in the employ of the Company for any period of time or to any right
to continue his or her present or any other rate of compensation, nor shall this
Agreement be construed as giving Employee, Employee’s beneficiaries or any other
person any equity or interests of any kind in the assets of the Company or
creating a trust of any kind or a fiduciary relationship of any kind between the
Company and any such person.
6. Further Assurances.
     Each party hereto agrees to execute such further papers, agreements,
assignments or documents of title as may be necessary or desirable to affect the
purposes of this Agreement and carry out its provisions.
7. Governing Law.
This Agreement, in its interpretation and effect, shall be governed by the laws
of the State of Minnesota applicable to contracts executed and to be performed
therein.
8. Entire Agreement; Amendments.
This Agreement and the Plan embody the entire agreement made between the parties
hereto with respect to the matters covered herein and shall not be modified
except by a writing signed by the party to be charged.
9. Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute but one and the
same agreement.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the date first written above.

              FAMOUS DAVE’S OF AMERICA, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

     
 
   
 
   
                    , Employee
   

2



--------------------------------------------------------------------------------



 



Exhibit A
to
Performance Share Agreement
(2008-2010 Awards)
Additional Terms and Conditions of Performance Shares

                  Total No. of Shares     Target Shares*   Underlying Grant**
Number of Performance Shares subject to the Agreement:
       

 

*  
Assumes the Company achieves 100% of the Cumulative EPS Goal (as defined below).

  **  
Assumes the Company achieves 150% of the Cumulative EPS Goal (as defined below).

•  
Grants of Performance Shares are contingent upon:

  (i)  
Employee remaining an employee of the Company during all periods prior to the
“Vesting Date” (as defined below); and
    (ii)  
the Company achieving at least the applicable percentage of the cumulative total
of the earnings per share goals (as discussed below) for each of fiscal 2008,
fiscal 2009 and fiscal 2010 (the “Cumulative EPS Goal”).
       
Employee shall be entitled to receive the percentage of the “Target Shares”
amount set forth above based on the percentage of the Cumulative EPS Goal
achieved by the Company, as set forth on the following schedule:

      Percentage of   Percent of Performance Shares Cumulative EPS Goal   to
which Participant is Entitled  
If the Company fails to achieve at least 80% of the Cumulative EPS Goal, then:
  Employee shall not be entitled to receive Performance Shares pursuant to this
Agreement.
 
   
If the Company achieves 80-100% of the Cumulative EPS Goal, then:
  Employee shall be entitled to receive a percentage of the “Target Shares”
amount equal to the percentage of the Cumulative EPS Goal achieved (e.g., if the
Company achieves 90% of the Cumulative EPS Goal, then Employee is entitled to
receive 90% of his or her “Target Shares” amount).
 
   
If the Company achieves 100-150% of the Cumulative EPS Goal, then:
  Employee shall be entitled to receive 100% of his or her “Target Shares”
amount, plus an additional percentage of such “Target Shares” amount equal to
twice the incremental percentage increase in the Cumulative EPS Goal achieved
over 100% (e.g., if the Company achieves 120% of the Cumulative EPS Goal, then
Employee is entitled to receive 140% of his or her “Target Share” amount).

A - 1



--------------------------------------------------------------------------------



 



          LTI EPS Performance   Payout   80.0%   80.0%   85.0%   85.0% 90.0%  
90.0% 95.0%   95.0%   100.0%   100.0%   102.5%   105.0% 105.0%   110.0% 107.5%  
115.0% 110.0%   120.0% 112.5%   125.0% 115.0%   130.0% 117.5%   135.0% 120.0%  
140.0% 122.5%   145.0%   125.0%   150.0%   127.5%   155.0% 130.0%   160.0%
132.5%   165.0% 135.0%   170.0% 137.5%   175.0% 140.0%   180.0% 142.5%   185.0%
145.0%   190.0% 147.5%   195.0%   150.0%   200.0%  

If these conditions are satisfied, the Company shall issue the Performance
Shares to Employee as soon as reasonably practicable following the Vesting Date
(as defined below).
• The earnings per share goal for each fiscal year will be determined by the
Committee during the 1st fiscal quarter of the applicable fiscal year, or
earlier, as determined by the Committee. Following the Committee’s determination
of the earnings per share goal for each fiscal year subject to the Agreement,
the Company shall deliver written notice of such earnings per share goal to
Employee (unless Employee is no longer of an employee of the Company).
• The actual earnings per share for each fiscal year shall be based on the fully
diluted earnings per share amount for such fiscal year that is set forth in the
audited financial statements filed with the Company’s corresponding Annual
Report on Form 10-K. The determination regarding whether the Company has
achieved the cumulative total of the earnings per share goals for fiscal 2008,
fiscal 2009 and fiscal 2010 will be made upon filing of the Annual Report on
Form 10-K for fiscal 2010 (the “Vesting Date”). Performance Shares will be
issued, as provided above, if at least 80% of the Cumulative EPS Goal is
achieved. No partial issuance of Performance Shares shall be made if an earnings
per share goal is achieved in any one or more fiscal years but at least 80% of
the Cumulative EPS Goal is not achieved.

              FAMOUS DAVE’S OF AMERICA, INC.  
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

     
 
   
 
   
                    , Employee
   

 